46 F.3d 1126
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.STATELY OAKS FARMS, INCORPORATED;  J.S. Belue & Son;  JohnR. Boatwright;  Beech Creek Farms;  E. Burney Chappell;  J.Tracy Childers;  Roy Cleveland;  Cross Creek, Inc.;  MichaelCumbee;  Jimmy Forrest;  Cary E. Frick;  Harold E. Frick;Roy J. Frick & Sons;  H.T. Holmes & Sons;  Julian C. Holmes;James C. Holmes & Son;  L. David Holmes;  JohnsonFertilizer, Inc.;  Geary C. Jolley;  Monetta Peach Packers;Everette W. Noel;  J.H. Satcher, Sr.;  J.H. Satcher, Jr.;J.H. Satcher, III;  David S. Hatcher;  James R. Sease Farms,Inc.;  C. Walter Shealy;  Joseph L. Shealy;  J. MauriceSmith;  Sweetgum Bottom Farms, Inc.;  L.W. Vann & Son;Jerrold A. Watson & Sons;  Theo Williams, Plaintiffs--Appellants,andArthur Q. BLACK;  Billy Gibson;  H. E. Holmes, Jr. Johnny S.Robinson;  B. R. Smith, Jr.;  R. M. Watson & Sons;Walter W. Wise, Jr, Plaintiffs,v.FEDERAL CROP INSURANCE CORPORATION, Defendant Appellee.
No. 94-1018.
United States Court of Appeals, Fourth Circuit.
Argued Nov. 2, 1994Decided Jan. 11, 1995.

Appeal from the United States District Court for the District of South Carolina, at Columbia.  Dennis W. Shedd, District Judge.  (CA-90-2318-3-19)
Argued:  Eugene Noel Zeigler, Jr., Zeigler & Graham, Florence, SC, for Appellants.  Susan Marie Sleater, Civil Division, U.S. Dept. of Justice, Washington, DC, for Appellee.  On Brief:  Frank W. Hunger, Asst. Atty. Gen., J. Preston Strom, Jr., U.S. Atty., Freddi Lipstein, Civil Division, U.S. Dept. of Justice, Washington, DC, for Appellee.
D.S.C.
AFFIRMED.
Before WILKINS, LUTTIG, and WILLIAMS, Circuit Judges.

PER CURIAM

1
This is an appeal from a bench trial at which the district court ordered Appellants, Stately Oaks Farms and other South Carolina peach growers, to repay overpaid insurance proceeds to Appellee, Federal Crop Insurance Corporation (FCIC).  Appellants are peach growers who are insured under FCIC policies and who submitted loss claims in 1990.  After the FCIC discovered that it had miscalculated and overpaid insurance proceeds to Appellants and asked for repayment of those proceeds, Appellants filed this declaratory judgment action to retain the overpaid indemnity.  The FCIC counterclaimed for repayment.  The district court entered partial judgment for Appellants and partial judgment for the FCIC and ordered a majority of the Appellants to repay large sums of money.


2
After a careful analysis of the issues presented, and upon consideration of the briefs and oral arguments, we find that the district court reached the correct result.  If any ambiguity exists in the regulations, deference to the agency's interpretation under Chevron U.S.A., Inc. v. Natural Resources Defense Council, Inc., 467 U.S. 837, 845 (1984), would yield the same result.  Therefore, we affirm the judgment below.  Stately Oaks Farms, Inc. v. Federal Crop Ins. Corp., No. 3:90-2318-19 (D.S.C. Sep. 16, 1992) (judgment on liability);  Stately Oaks Farms, Inc. v. Federal Crop Ins. Corp., No. 3:90-2318-19 (D.S.C. Nov. 30, 1993) (judgment on damages).

AFFIRMED